 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDSheetMetalWorkers InternationalAssociation,Local 208andPaul Mueller CompanyandDonE.Watson.Cases 17-CB-2354 and 17-CB-252821 February 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 18 February 1982 Administrative Law JudgeJoanWiederissuedthe attached decision in Case17-CB-2354. The Respondent (Local 208) filed ex-ceptionsand a'supporting brief, the General Coun-selfiledan answeringbrief,and the ChargingParty filed a brief in support of the judge's deci-sion.On a charge filed by employee Don Watson' on13October 1981 the General Counsel of the Na-tional LaborRelationsBoardissued a complaint inCase 17-CB-2528 on 27 November 1981againstthe Respondent. The complaint alleges that the Re-spondent refused to acceptWatson's resignation,processedan intraunioncharge against Watson, andconductedadisciplinaryproceedingagainstWatson for conduct which occurred after Watsonhad submittedhis resignation.The complaint al-leges thatthese actions violate Section 8(b)(1)(A)of the Act. The Respondent filed an answer and anamended answer.On 1 November 1982 the Respondent, the Gen-eralCounsel, and Charging Party Watson filedwith theBoard amotion to transfer Case 17-CB-2528 to the Board, to accept a stipulation of factsinCase 17-CB-2528, and to consolidate Case 17-CB-2528 with Case 17-CB-2354. The ChargingParty in Case 17-CB-2354 joined the consolidationmotion by letter filed with the Board on 3 January1983. The motion states that the parties agree thatthe charge, the complaint, the answer, the amendedanswer, the order postponing hearing, the orderpostponing hearing indefinitely, and the stipulationof facts which are attached to the motion consti-tute the entire record in the case and that no oraltestimony is necessary. The motion further statesthat the parties agree to waive a hearing before anadministrative law judge. On 10 November 1983the Associate Executive Secretary, by direction ofthe Board,issuedan order approving the stipula-tion, the transfer of the case to the Board, and theconsolidation of the twocases.The General Coun-sel and the Respondent filed briefs.'Don Watson is one of the eight employees in Case17-CB-2354 whoresigned and who was charged,tried,and fined.The National Labor Relations Board has delegat-ed its authority in this proceeding. to a three-member panel.In Case 17-CB-2354, the Board has consideredthe decision and the record in light of the excep-tionS2 and briefs and has decided to affirm thejudge's rulings, findings, and conclusions and toadopt the recommended Order as modified. InCase 17-CB-2528, the Board has considered thestipulation, the briefs, and the entire record in thisproceeding.1. JURISDICTIONIn Case 17-CB-2354 the judge delineated the ju-risdictional facts in this matter. Those facts are thesame in Case 17-CB-2528. Accordingly, we findthat the Employer is a Missouri corporation en-gaged in the manufacture of stainless steel productsat its facility in Springfield,Missouri.We also findthat in the past year the Employer has purchasedgoods and services valued in excess of $50,000from sources outside the State of Missouri. TheEmployer is engaged in commerce and is in a busi-ness affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.We fmd that the Respondent is a labor organiza-tion within the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. Case 17-CB-25281.FactsAs discussed, infra, in October 1980 Don Watsontendered his resignation from membership to Local208. In July 1981 Watson was talking with Hayes,a fellow employee.During the conversation,Watson asked Hayes if he had heard that Dudley, athird employee, had crossed the picket line the pre-vious summer. Hayes said that he had not heardthat, but that he doubted that it was true. Dudleyheard of the conversation and filed an intraunioncharge againstWatson alleging violations of theunion constitution, including slander. On 9 Decem-2 In Case 17-CB-2354 the Respondent excepted to the judge's failureto "find that the parties [sic] should have deferred the matter to arbitra-tion."The complaint concerns eight employees who resigned from theUnion and crossed the picket line to return to work and one employee,Nicholson, who remained a union member and crossed the picket lineThe core of the 8(b)(1)(A) allegation concerns the legality of art. 16, sec13, of the International's constitution (see fn 3 infra). This is a thresholdquestion which the Board, not an arbitrator, must decide.Auto WorkersLocal 1161 (Pfaudler Co),271 NLRB 1411, 1417 (1984). An arbitrator'saward regarding the meaning of the contract, and the inclusion of the no-retaliation agreement, would not resolve the basic issue before the Board.In addition,we conclude that the 8(b)(1)(A) allegation concerningNicholson is properly before the Board because it is "closely inter-twined" with the other allegations of the complaint.Roadway Express,274 NLRB 357 (1985);International Harvester Co,271 NLRB 647 (1984).278 NLRB No. 87 SHEET METAL WORKERS LOCAL 208 (MUELLER CO.)ber 1981 the Union held a trial on Dudley's charge;Watson was found not guilty.Watson filed acharge against the Union alleging an 8(b)(1)(A)violation because he had submitted his resignationin October and therefore the Union had no right totry him.2.Contentions of the partiesThe General Counsel issued a complaint againsttheRespondent alleging that the charging andtrying of Watson after he had effectivelyresignedfrom the Union violated Section 8(b)(1)(A). TheGeneral Counsel contended (1) that the relation-ship between a union and its members is a contrac-tual one and that, once a member lawfully resignshismembership, any power of the union to policehis conduct through internal union rules ceaseswith that resignation, and (2) that a member cannotbe unduly restricted in his ability to resign from aunion. 3The Respondent advanced five arguments as tothe correctness of its actions: The Respondentmaintains that the trial was an internal union matterand should be deferred to by the Board; the issue ismoot since Watson was found not guilty of thecharges; the statute of limitations has tolled; ' Wat-son's resignation was not valid; and the Respondenthas been subject to "double jeopardy" because ofthe relitigation of issues.B. Discussionof the 8(b)(1)(A) Violation as totheMembers' Right to Resign in Cases 17-CB-2354 and 17-CB-2528From 11 July 1980 to about 3 November 1980,the employees of the Paul Mueller Company wereengaged in a strike. As part of a strike settlement,the Employer and Local 208 signed a no-retaliationagreementinwhich theyagreedthat they wouldnot retaliate against any employee.4 Shortly afterthe signing of the settlement, the strike ended.During the strike, nine employees, including DonWatson, crossed the picket line and returned towork. Eight of the employees submittedresigna-8The Respondent, in defending its actions, relied on a provision fromits International's constitution (art. 16, sec 13) which provides:Any member in good standing may sever his connections with theLocal Union by written resignation provided he has paid all duesand financial obligations,' he does not continue to work at any branchof the trade, and his resignation is accepted by the local union Noresignation shall be accepted if offered in anticipation of chargesbeing preferredagainsthim,during the pendency of any suchcharges or during a strike or lockout4 Pertinent paragraphs of the agreement read:Both the Union and the Company agree that they will not initiate,encourage, or condone any retaliation against an employee for par-ticipating in or for not participating in the strikeThe parties agree that the Company may take disciplinary actionagainst any employee who initiates, encourages, or cooperates in anysuch retaliatory action.639tions to the Union prior to crossing the picket line;the ninth,BillNicholson,did not submit his resig-nation.Despite the fact that eight of the nine employeeshad submitted their resignations prior to crossingthe picket line and returning to work,the Unionfined all nine employees.The ChargingParty onbehalf of the nine employees filed a charge againsttheRespondent alleging an 8(b)(1)(A)violation(Case 17-CB-2354).A union may not lawfully restrict its members'right to resign.5Therefore,,theRespondent's re-strictions on its members'right to resign,located inthe International constitution,article 16,section 13,are invalid.The resignations became effective onbeing submitted to the Respondent in October1980.Thus,as of October 1980 the eight employ-ees, including Don Watson,who submitted resigna-tions to Local 208 became nonmembers and notsubject to union discipline.In Case 17-CB-2354 Local 208 charged, tried,and fined eight employees who had previously sub-mitted valid resignations.We find that the Re-spondent thereby violated Section 8(b)(1)(A).In Case 17-CB-2528 the Respondent,as previ-ously noted,has advanced five arguments in itsbrief.Viewing those arguments in light of our find-ing that Watson had the right . to and did in factresign from the Respondent in October 1980, thefive arguments lack merit.Watson's rights were notprotectedby theinternal union process.At thetime Local 208 charged and tried Watson, he wasnot a member ofLocal 208.The fact that the Re-spondent found Watson to be not guilty does notrectify the wrongfulness of the processing of thecharges.Although the Respondent declined toaccept Watson's resignation in October' 1980, it wason 21 August 1981 that Local 208 sought for asecond time to assert authority over Watson. Thisaction on the part of the Respondent constitutesthe alleged unfair labor practice.Watson filed hischarge with' the Board on 13 October 1981, wellwithin the 6-month period set forth in Section10(b) of theAct. As wehave found,Watson's res-ignatidn was valid because the Respondent's clausewhich bars resignations during strikes is invalid.The Respondent alleges that"double jeopardy" ap-plies in this case.We note that it is the Respondentwho has twice brought charges against Watson, anonmember.Case 17-CB-2528 arose from a sepa-rate set of circumstances, namely,the Respondent'ssecondcharging and trying of Watson. Thus, Case17-CB-2528 involves neither "double jeopardy"5PatternMakers v. NLRB,473 U.S, 95 (1985),MachinistsLocal 1414(Neufeld Porsche-Audi),270 NLRB 1330 (1984) 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDnor relitigationof the issuesinCase 17-CB-2354.Accordingly, we find that the Respondent violatedSection 8(b)(1)(A) in Case 17-CB-2528 byprocess-ing charges against andby tryingnonmember DonWatson.C. Discussionof theNo-Retaliation Clause inCase17-CB-2354We adopt the judge'sfinding that the partiesagreed to a valid no-retaliation clause.The judgefound that the clause was not signed under duressand that it was integrated into the collective-bar-gaining agreement.The judge also found that bysigning the agreement,the Respondent waived anyright it may have had to discipline an employeeabout strike-relatedactivity.The Respondent'saction in charging,trying,and fining employee BillNicholson contravened the no-retaliationagree-ment and thus was a violation of Section8(b)(1)(A).CONCLUSIONS OF LAW1.The Respondent is a labor organization withinthe meaning of Section 2(5) of the Act.2.PaulMueller Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.3.The Respondent restrained and coerced em-ployees in the exercise of rights guaranteed themby Section 7 of the Act, and thereby engaged in,andisengaging in, unfair labor practices pro-scribed by Section 8(b)(1)(A) of the Act by institut-ing charges and levying fines against employees ofthe Paul Mueller Company who, after submittingtheir resignations from the Respondent, crossed theRespondent's picket line at the Paul Mueller Com-pany premises and returned to work. The Respond-ent violated Section 8(b)(1)(A) by charging, trying,and fining employee Bill Nicholson in contraven-tion of a valid no-retaliation agreement. The Re-spondent additionally violated Section 8(b)(1)(A)by processing a charge against and trying non-member Don Watson for certain postresignationconduct. These unfair labor practices affect com-merce within the meaning of Section 2(6) and (7)of the Act.THE REMEDYHaving found that the Respondent has engagedin and is engaging in certain unfair labor practices,we will require the Respondent to cease and desist.In order to effectuate the purposes of the Act, wewill also require the Respondent to rescind and ex-punge all charges from the discriminatees' records,to rescind all fines imposed on the discriminatees inconnection with the 11 July to 3 November 1980strike at the Paul Mueller Company. and, if anyemployee has paid any portion of the fine to theRespondent, to refund the full amount togetherwith interest as prescribed inFlorida Steel Corp.,231NLRB 651 (1977), to run from the date thefineswere paid until the date the Respondenttenders a refund. In addition, we shall order theRespondent to expunge from its governing docu-ments the restriction on resignation,which wehave found to be invalid.6In so doing we are not ordering the parent Inter-national,which is not a party to this proceeding, toexpunge the offending provision from its constitu=tion.Rather, we are only ordering the Respondentto expunge the provision from its governing docu-ments including such documents of the Internation-al that the Respondent may have incorporated byreference and adopted as its own.ORDERThe National Labor Relations Board orders thatthe Respondent, Sheet Metal Workers InternationalAssociation,Local 208, Springfield,Missouri, itsofficers, agents, and representatives, shall1.Cease and desist from(a)Maintaining in its governing documents arti-cle 16, section 13, of the International constitutionto the extent it provides:No resignation shall be accepted if offered inanticipation of charges being preferred againsthim, during the pendency of any such chargesor during a strike or, lockout.(b)Charging a violation of the constitution andrituals, thereby subjecting a member to an intraun-ion trial which resulted in a fine, such action beingin contravention of the no-retaliation agreement be-tween the Union and the Paul Mueller Companynegotiated on 25 October and executed on 7 No-vember 1980.(c)Restraining or coercing employees who haveresigned from, and are no longer members of, theRespondent in the exercise of rights guaranteedthem by Section 7 of the Act, by refusing to acceptvalidlyproffered resignations frommembership,and by instituting charges, and' trying and finingemployees who have submitted their resignationsfrom membership to the Respondent and then6Though the complaints in these cases do not specifically allege themaintenance of the provision by Respondent Local 208 as being unlaw-ful, the absence of such an allegation has no bearing on the Board's dis-cretion to fashion appropriate remedies for the violations foundNeufeldPorsche-Audi,supra at 1336. We will therefore order Respondent Local208 to cease and desist from maintaining the provision in its governingdocuments and to expunge the provision there fromMember Denniswould not order Respondent Local 208 to take these two actions See id.at 1336 fn 22. SHEET METAL WORKERS LOCAL 208 (MUELLER CO.)crossed the Respondent's picket line to return towork- at the Paul Mueller Company.(d) Restraining or coercing an employee who hasresigned from, and is not a member of, the Re-spondent in the exercise of the rights guaranteedhim by Section 7 of the Act by processing an in-traunion charge, and trying an employee for hispostresignation conduct.(e) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the purposes of the Act.(a)Expunge from its governing documents theportion of the International constitution (art. 16,sec. 13) set forth above.(b)Expunge from its records all charges andrefund any and all fines, with interest, leviedagainst all employees who submitted resignations oftheirmembership in the Respondent during thestrike against the PaulMueller Company whichbegan on 11 July 1980 and concluded on 3 Novem-ber 1980.(c)Forthwith notify in writing Norman Bolin,BillDrumm, Garry Gowin, Kenneth Hemphill,,Thomas Nickle, Bill Nicholson,Wilbur Penning-ton,Ron Retherford, and Don Watson that thecharges and fines imposed on them have been va-cated, expunged, and rescinded.(d)Post in its business office and all meetinghalls copies of the attached notice marked "Appen-dix."' Copies of the notice, on forms provided bythe Regional Director for Region 17, after beingsigned by the Respondent's authorized representa-tive, shall be posted for 60 consecutive days in con-spicuous places including all places where noticestomembers are customarily posted. Reasonablesteps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or cov-ered by any other material.(e) Sign and return to the Regional Director suf-ficient copies of the notice for posting by the PaulMueller Company, if willing, at all places wherenotices to employees are customarily posted.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.7 If this Older is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States Government641The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutualaid or pro-tectionTo choosenot to engagein any of theseprotected concerted activities.WE WILL NOTmaintainin our governing docu-ments that portion 'of theInternationalconstitution(art. 16, sec. 13) which reads: "No resignation shallbe accepted if offered in anticipation of chargesbeing preferredagainsthim, during the pendencyof any such charges or during a strike or lockout."WE WILL NOT charge violations of our constitu-tion and ritual and thereby subject Bill Nicholsonto an intraunion trial resultingin a recommendedfine, such action being in contravention of the no-retaliation agreement between this Union and PaulMueller Company negotiated on 25 October andexecuted on 7 November 1980.WE WILL NOT restrain or coerce the below-named employees who have resigned fromandareno longer members of the Union in the exercise ofrights guaranteed them by Section 7 of the Act, byrefusing to accept validly 'profferedresignationsfrom membership, instituting charges, and tryingand fining employees who have submitted their res-ignations from membership to the Union and thencrossed the picket line to return to work at thePaul Mueller Company.Norman BolinThomas NickleBillDrummWilbur PenningtonGarry GowinRon RetherfordKenneth HemphillDon WatsonWE WILL NOT restrain or coerce employee DonWatson who has resigned from and is not amember of the Union. WE WILL NOT interfere withhis exercise of the rights guaranteed in Section 7 ofthe Act by processing an intraunion chargeagainsthim and by trying him for postresignation conduct. 642DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOTin any like or related manner re-strain or coerce employees in the exercise of therights guaranteed them by Section7 of the Act.WE WILL expunge from our governing docu-ments those portions of the International constitu-tion(art.16, sec.13)which restrict resignationsfrom the Union.WE WILLrescind all fines and expunge all recordof action heretofore taken which resulted in therecommended fining of the above-named employ-ees, including,without limitations,filing of charges,publicity of trial,and trial.WE WILL inform,inwriting,each of the above-named employees against whom action was takenthat all record of such action will be expunged.On the entire record of the case,and from my obser-vation of the witnesses and their demeanor,Imake thefollowingFINDINGS OF FACT1.THE EMPLOYER'S BUSINESSRespondent admits that the Employer is a Missouricorporation engaged in the manufacture of stainless steelproducts at its facility in Springfield,Missouri.It furtheradmits that during the past year,in the course and con-duct of its business,the Employer has purchased goods -and service valued in excess of $50,000 from sources out-side the State of Missouri.Accordingly,itadmits, and Ifind that the Employer is engaged in commerce and in abusiness affecting commerce within the meaning of Sec-tion 2(2), (6), and(7) of the Act.SHEET METAL WORKERS INTERNA-TIONAL ASSOCIATION,LOCAL 208Deborah FordandJack McCarthy,Esgx,for the GeneralCounsel.Benjamin J. Francka,Esq.,of Springfield,Missouri, forthe Respondent.Lincoln J.Knauer Jr.,Esq.,of Springfield,Missouri, forthe Charging Party.DECISIONSTATEMENT OF THE CASEJOAN WIEDER,Administrative Law Judge.This casewas tried before me at Springfield,Missouri, on August24 through 27, 1981,1pursuant to a complaint issued bytheRegionalDirector for Region 17 on January 15,1981, amended on June 22,1981, and at the hearing, andwhich is based on a charge filed by Paul Mueller Com-pany(PaulMueller or the Company)on December 9,1980.The complaint alleges that Sheet Metal WorkersInternationalAssociation,Local 208(Respondent orUnion),has engaged in certain violations of Section8(b)(1)(A) of the National Labor Relations Act.IssuesWhether or not Respondent Union violated Section8(b)(1)(A) of the Act by:(1)Bringing union charges,conducting union trials,and imposing fines against eightemployeeswho tendered resignations to the Unionduring an economic strike,and then crossed the picketline to work during the strike; and/or (2)by bringingunion charges,conducting union trials,and imposingfines against nine employees after negotiating, and sign-ing a no-retaliation agreement.All parties were given full opportunity to participate,to introduce relevant evidence,to examine and cross-ex-amine witnesses,to argue orally,and to file briefs. Briefs,which have been carefully considered,were filed onbehalf of all parties on October 1, 1981.2IAll dates referto 1980 unless otherwise indicated2 The parties' motions to correct thetranscnpt are grantedH. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and Ifind, that itis a labor organi-zation within the meaning of Section2(5) of the Act.III.PRELIMINARY MATTERSThe Union raised two procedural issues.The first in-volves a timely request for a continuance of the trial be-cause Respondent's chief administrative officer and busi-ness agent,Holgerson,was unable to attend for he was"required to attend"a conference of union business man-agers held in Hawaii.The initial motion for a continu-ancewas filed on July 1,and the Regional Directordenied the motion on July 10.The motion was renewedat the commencement of the trial.In support of the motion,counsel for Respondent ini-tially stated it was a 2- or 3-day conference held over thepreceding weekend and there was no way for Holgersonto be back on August 25, 1981.Counsel for the Unionthen stated he did not know the exact dates of the con-ference; and subsequently stated that, based on informa-tion supplied by an unnamed source,the conference ranfrom August 23 through 27, 1981.On information pro-vided by an unnamed source or sources,counsel alsorepresented that Holgerson's attendance was mandatedby the Union's constitution and by the International.The section of the constitution referred to as mandat-ing attendance was found to refer to named positions andmeetings,none being business manager, and none being ameeting as described by the mandate.There were nodocuments indicating that Holgerson's attendance at theHawaii meeting was other than voluntary.Further, itwas admitted that there were seven other members ofthe Union's negotiating team who could testify and Re-spondent failed to demonstrate the necessity to have Hol-gerson present to permit the adequate presentation of itsdefense.However,counselwas given the opportunityduring the course of the trial of showing why the failureto grant the continuance resulted in such prejudice toRespondent's preparation and presentation of its case asto warrant reversing the decision to deny the motion.Another basis for the requested continuance advancedinitially at the hearing was the claim that the GeneralCounsel's assertion at the commencement of the hearing SHEET METAL WORKERS LOCAL 208 (MUELLER CO.)643that the complaint encompassed the issue of the validityof the resignations of eight employees was a total sur-prise necessitating the attendance of Holgerson. As foundat the trial, this allegation is not well-founded, based onthe facts stated in the complaint which allege that theviolation of Section 8(b)(1)(A) arose from firing individ-uals who crossed the picket line, which usually includesthe issue of timely and proper resignations where, ashere, the Union had-received such resignations. Howev-er, even if it is assumed that the complaint, which wasnot clearly drawn, did not include this allegation, themodification was made at the commencement of trialwhich was early enough in the hearing to obviate anypossibleproblem of surprise.Arkansas-BestFreightSystem,257 NLRB 420 (1981), citingSouth Shore Hospi-tal,229 NLRB 363 (1977). During the course of thehearing, there was no suggestion that the defense was inany sense handicapped by a lack of preparation and,indeed,no specificdetails tothe contrary were set forthin Respondent's brief. Accordingly, after a review of Re-spondent's request for a continuance, it is concluded thatgood cause has not been shown and reconsideration isdenied.Respondent,in its brief, arguesthat the Companyfailed to bargain in good faith for it insisted that theUnion bargain about the no-retaliation clause, a nonman-datory subject of bargaining, as a condition of settlement.As noted at trial, the Union filed a charge on April 13,1981, in Case 17-CA-10294, alleging a violation of Sec-tion 8(a)(5), as follows:On or about October 24, 1980, and thereafter theEmployer joined the course of negotiations for anew collective-bargaining agreement governing em-ployees represented by the Charging Party, to thepoint of impasse as a condition of settlement of thestrike, that there be included in the strike settlementagreement dealing with non-mandatory subjects ofbargaining, to wit internal union affairs.On April 29, 1981, pursuant to an order signed by theRegional. Director for Region 17, Thomas C. Hendrix,the Union was informed that after investigation a com-plaintWould not be issued. After getting an extension oftime to file an appeal to the Regional Director's decision,the Union. filed an appeal which was denied on June 23,1981, by, Mary M. Shanklin, Acting Director of theOffice of Appeals of the National LaborRelationsBoard.At the commencement of the trial, Respondent was in-formed that it was not entitled to collaterally attach thedecisions of the Regional Director and Acting Directorof the Office of Appeals by litigating herein the allega-tions contained in the dismissed charges. Respondent hasnot alleged that there were any special circumstanceswhich warrant consideration of these charges herein. Ac-cordingly, these union charges will not be considered.IV. THEALLEGEDUNFAIR LABOR PRACTICEA. BackgroundMost of the facts adduced in the proceedings are un-controverted. The Company and the Union3 had a col-lective-bargainingagreementwhich expired about July11, 1980. Also on July 11, Respondent's members com-menced a strike which lasted until about November 3.Negotiating,which began about June 3, continuedthrough to the end of October with the Company andthe Union conducting about 22 negotiatingsessions.After most of the negotiatingsessionswere conducted,theCompany, on October 14, submitted a "best andfinal" offer which was rejected at a -ratification -vote heldby the Union on October 18. The Company then com-menced a campaignto induce its employees to return towork. One such solicitation was a letter dated October20, 1980, which was mailed to all employees. This letterincluded,as an attachment,a legal opinionfrom an attor-ney indicating that employees who properly resignedfrom Respondent would not be subject to fines by theUnion. In conclusion, this letter stated that if the address-ee had any questions concerning his rights to return towork, he should call Mike Young, the Company's man-ager of employeerelations.On October 22, the Companymailed a secondletter to all employees referring to thelegal opinion forwarded with the October 20 letter to theeffect that the employees had a right to return to, workunder terms of the union constitution and ritual. The Oc-tober 22 letter further provided:A union cannot unreasonably restrict the rights ofmembers to resign from the union and return towork. The law is clear that employees have a rightto work as much as they have a right to strike. Solong as employeesresign inwriting beforereturningtowork, the National Labor Relations Board andfederal law will protect them from union chargesand fines.The Company also ran newspaper advertisements seek-ing replacementemployees.In responseto this campaign or for otherreasons, aspertinent- herein, nine employees4 returned to work, ofwhich eights tenderedresignationsfrom the Union toRespondent prior to crossing the picket line. All mem-berswho crossed the picket line during the strike hadcharges broughtagainst themby the Union and werefined $2000 per violation. Also in partial response to theCompany's campaign,the Union mailed to its memberson October 23 a letterdiscussinginitially insurance cov-erage and also includingthe following:8Prior to1976, the employees of the Company were represented byLocal 146, a predecessor to Local 2084They were Norman Bohn, Bill Drumm, Garry Gowin, KennethHemphill, Thomas Nickle, Bill Nicholson, WilburPennington,Ron Reth-erford, and Don Watson.5BillNicholsondid not tendera resignationto the Union and he didnot appear to testify No reason was given for his absenceor his failureto resign 644DECISIONSOF NATIONALLABOR RELATIONS BOARDIn reference to the letter and contents from thePaul Mueller Company dated 10/20/80 in which itexpressed the disappointment of the offer beingturned down.This disappointment can in no way compare withthe disappointment expressed by the members of thecompany's last proposal. Because of its inconclusivelanguage,mis-representation of the fringe benefitsand the manner in which it was trust [sic] on themembership it was to [sic] disappointing to accept.As to any Federal law protecting individuals re-turning to work during a strike. This same Federallaw will protect individuals who choose not toreturn to work duringa strike.In the additionalletterwhich it refers to individuals rights protectedby law,again,letme say your right and the rightsof your Union are protected by the same law. Alsoin this letter is the mention of a memberresigningduring this strike period and whether the Unionfiresamember for doing so. As for firing amember, the Union is not in thepositionof hiringand firing.What, if any, action taken toward amember is handled within the internal operation ofthe Union.As for resigning. All members are aware thatunder Article Sixteen, Section Thirteen of our cur-rent Constitution this Local cannotaccept a resigna-tion during a strike or lockout, and the rights of thisLocal and its members are protected by Law.The strength of your Unionlies in theunity of itsmembers.All eight employees who tendered their resignations didso prior to October 23, with the exception of BillDrumm, who resigned on October 23. Since the Union'smissive was not sent until October 23, there is no basisfor finding that these eight individuals knew of its con-tents prior to tendering their resignations.Furthermore, there is no basis to find that the Union'smembers had knowledge of the terms of the current con-stitution,6which was issued in mid-1978 and sent to Re-spondent for distribution in 1979, according to James R.Hulse, who is currently the president of Respondent aswell as an employee of the Company.According to Hulse, Respondent never mailed outnew constitutions; rather, notices are posted at variouspoints in the plant and announcements of the fact weremade at one or two union meetings to inform the mem-bers that they may get a copy. No steps are taken toensure that all members have copies. Respondent assertsthat all the members involved herein received copies ofthe constitution and ritual at the time they joined theUnion. All the employees who resigned, with the excep-tion of Pennington, signed a statement that they receivedArt 16, sec. 13 of the currentconstitution provides-Sec 13 Any member in good standing may severhis connectionswith the Local Union by writtenresignationprovidedhe has paid alldues and financial obligations, he does notcontinue towork at anybranch of thetrade, and his resignationis accepted if offered in an-ticipation of charges being profferedagainst him,during the penden-cy of any such charges orduring a strikeor lockout.a copy of the constitution and ritual at the time they ap-plied for membership.Pennington,who has been a member of the Unionsince 1971, testified that he had never seen a copy of theconstitution and ritual prior to resigning. Further, therewas no showing that the constitution and ritual effectiveprior to 1979 contained a similar restriction against resig-nations during strikes. Also, many of the other employ-ees involved herein were not shown to have received acopy of the constitution that contained the proscriptionagainst resignation during strikes.Bolin joined the Union on August 7, 1973. He statedhe did not receive a copy of the constitution at that time.He testified that Respondent said it wouldmail him acopy but they did not. Watson joined the Union on June7, 1973, and did receive a copy of the constitution andritual.He tried to read it but found the"legalistic terms"difficult to understand and therefore only read portionsof the constitution. He does not recall reading anythingabout resigning.Watson did call the Union because hewas experiencing financial difficulties and, since heneeded his job, inquired of Hulse why the October 14proposal was rejected and expressed concern over theCompany's decision to hire replacements.Watson alsoinformed the Union that if settlement was not effectedwithin 5 days, he would have to return to work. Hulseassertedly replied, "I can't say I would blame you if youdid."Hulse did not recall having a conversation withWatson. Based on demeanor, inherent probabilities, anddemonstrated ability to recall events,Watson's testimonyis credited.BillDrummjoined the Union on February 4, 1978,and similarly signed a statement that he received a copyof the constitution and ritual. He testified that he did notrecall getting a copy but assumed that he did see one.Thomas Nicklebecame a memberof the Union on June23, 1976, and did sign that portion' of the applicationform which stated that he did receive a copy of the con-stitution and ritual. He did not recall getting a copy ofthe constitution but admitted he may have.Retherford,Gowin, and Hemphill did not testify.Hemphill joined the Union on November 13, 1979, andindicated on the application that he received a copy ofthe constitution and ritual; however, there is no indica-tion that he actually received a copy of the current con-stitution.Retherford was inducted as a member of theUnion on June 10, 1980, and similarly signed that portionof the application form indicating that he personally re-ceived a copy of the constitution and ritual. Finally,Gowin became a member of the Union on October 15,1979, and he also signed a statement that he received acopy of the constitution and ritual. There was no show-ing that, by virtue of completing the membership formthat applicants concurrently or otherwise received, hegot a copy of the constitution and ritual. Doris McCarty,who is employed by Respondent, testified that she pre-sents new members with copies but she did not testifythat she handled the applications of the individuals whoresigned during the strike or had otherwise gained pro-bative information that they did receive copies of theconstitution and ritual. SHEET METAL WORKERS LOCAL 208 (MUELLER CO.)645Hulse credibly testified that he knew of no actiontaken by or on behalf of Respondent to advise the indi-viduals who tendered their resignations of the local's po-sition that they could not resign. Also, there is no provi-sion for orientation or otherwise acquainting the mem-bershipwith the terms of the constitution and ritualother than the asserted disbursement of the copies at thetime applications are submitted to Respondent,'One of the applications -for membership forms alsoprovides:OBLIGATION OF MEMBERSHIPIhereby certify that I willingly subscribe to all ofthe provisions and requirements of the Constitutionand Ritual of the Sheet Metal Workers' Internation-alAssociation and in consideration of the accept-ance of my application and being obligated as amember thereof, I hereby agreeto remainloyal andtrue to the principles and policies and to be gov-erned by the Constitution and Ritual of the SheetMetal Workers' International Association in all mat-ters now or hereafter included therein. I furtheragree to be governed by such Local rules and regu-lations as may be now effective, or which may belater adopted and made operative by affiliated localunions, which do not conflict with the Constitutionand Ritual of the Sheet Metal Workers' Internation-alAssociation.After the union membership rejected the Company'sproposal about October 18, the Union requested a meet-ing with the Company's negotiating committee for Octo-ber 24.8 The meeting of October 24 turned into what allparties agreed was a marathon session which lasted untilOctober 26, including breaks.On October 25, the Company presented to the Union'snegotiating team a no-retaliation clause along with sever-al other side agreements.The no-retaliation side agree-ment which the parties executed on November 7 pro-vides:9Both the Union and the Company agree that theywill not initiate, encourage,or condone any retalia-tion against an employee for participating in or fornot participating in the strike.The parties agree that the Company may take disci-plinary action against any employee who initiates,'While no one addressed this issue,itappears that the collective-bar-gaining agreement in effect at the time the alleged discruninatees joinedthe Union had union-security clauses for,according to Hulse's uncontro-verted testimony, after employees serve a probationary period of 480hours(30 days),they are sent a notice from Respondent to come to theunion hall to execute the application forms8The union negotiating committee included Roy Hudson,Jim Holger-son, Ron Smith, Larry Haber, Larry Hoffman, Terry Gusten, and TomWilliamsAlso two representatives of the International Union who par-ticipatedin the negotiations were present One of the International repre-sentativeswas Alan Board. The Company's negotiating team includedMike Young,Hugh Roberts, Dan Manna, and Dale Horton.9The original proposal contained a reference to an incident where ajob applicant was assaulted, and the Company wanted agreement that theperpetrator, whoever it was, would be discharged. The Union took um-brage at the inference that one of their members was responsible. TheCompany therefore agreed to delete that clauseencourages,or cooperates in any such retaliatoryaction. ,B. Respondent's PositionRespondent argues that:The no-retaliation agreementwas signed under duress because the Company assertedlykept insisting that the Union bargain about this nonman-datory subject; the agreement was signed with the under-standing that it was not applicable to internal union af-fairs;the issue is mooted by the decision of the generalpresident of the Sheet Metal Workers International Asso-ciation reversing and setting aside the decisions renderedand the fines imposed by the union tribunal; that theissue should be resolved under the grievance and arbitra-tion provisions of the collective-bargaining agreement,and the Board should initially defer to these procedures.Analysis and ConclusionsInitially,itmust be determined if Respondent's de-fenses are allowable under the Patrol Evidence Rule.The General Counsel and the Company assert that thefinal agreement subscribed to by the parties is clear andunambiguous. As the-Board held inInter-Lakes Engineer-ing Co.,217 NLRB 148, 149 (1975):It is well settled that the Parol Evidence Rule is arule of substantive law which requires that whenparties have made a contract"and have expressed itin a writingto which theyhave [all] assented as thecomplete and accurate integration of that contract,evidence,whether parol or otherwise, of antecedentunderstandings and negotiations will not be admit-ted for the purpose of varying or contradicting thewriting."3Concededly, the settlement stipulationconstitutes a complete and accurate integration ofthe terms of the settlement stipulation.4 Thus, evi-dence outside the agreement cannot be introducedto vary its terms. However, it is well establishedthat evidence may be introduced for the purpose ofascertaining the correct interpretation of an agree-ment. s The evidence here was taken in order to as-certain the meaning of the settlement stipulation,and not to vary its terms. Under these circum-stances, it was properly received for that purpose.3Corbin, Contracts§573 (1960);see also 9 Wigmore,Evidence§ 2400,et seq.(3d ed. 1940)4An agreementis integrated where the parties thereto adopt awriting or writings as the final and complete expression of theagreementAn integration is the writing or writings so adopted.Restatement of the Law, Contracts § 228.52Corbin,Contracts § 572(b) (1971 Pocket Part ), § 579(1960).See also 9 Wigmore,Evidence§ 2740(3) (3d ed.1940), Re-statement of the Law, Contracts§242 Evidence, of course may beintroduced for a number of other purposes not relevant here.The no-retaliation agreement was unquestionably com-pletely and accurately integrated into the collective-bar-gaining agreement.The agreement clearly provided thatneither the Company nor the Union may retaliate againstemployees for their participation or lack thereof in thestrike.There is agreement by,all parties that the agree-ment is complete and accurate on its face and therefore it 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDmust be "presumed that all prior oral understandings onthe same subject are merged in the final written agree-ment of the parties."Peterson & Lytle,60 NLRB 1070 fn.1(1945).Evidence proffered" to vary the clear terms ofthe agreement is inadmissible.Apache Powder Co., 223NLRB 191, 194 (1976). An examination of the agreementdemonstrates that there are no latent ambiguities or anyother basis to justify extrinsic evidence to resolve suchan ambiguity.Gulf Refining & Marketing,283NLRB129, 133 (1978).Further, even if the evidence is admissible, it does notwarrant varying the 'clear meaning of the agreement.The credited testimony of Young andManna10 is that onOctober 25, after the Union objected to the no-retaliationclause because it was an internal union affair, the Com-pany agreed to delete that section that inferred the cul-pability of a union member for the beating of a strike re-placement interviewee, and the Company clearly statedthat the provision specifically applied to those unionmembers who crossed the picket line during the strike.The Union agreed to the provision after specificallybeing informed of the scope of itsterms.Therefore thescope and -meaning of the agreement was clearly estab-lished prior to the Union's agreeing to the terms.There was no showing by credible evidence that suchagreement was reached through duress. Although Re-spondent tried to argue that the Company refused to ne-gotiate on October 25, with the exception of the no-retal-iation agreement,' I and such refusal to bargain, it isclaimed, caused agreement through duress. The evidencedoes not support a finding of duress. See Wigmore, onEvidence,§ 2423(2)(b), which provides:(b) Compulsion,or duress, so far as it means a co-ercion to choose between the signing of a documentand the suffering of some harm, whether corporalor otherwise, signifies that the act has been consu-mated because of the motive of fear of that compul-sion, like fraud, merely makes the act voidable. Infact, then, compulsion is always of this nature, andthere is no clear distinction of principle between"equitable" and "legal" duress so-called. The onlyconceivable case in which duress could go to denythe very existence of the act is that of physical sei-zure of the person's hand, and, a forcible movementof his pen, by another person, for there the first per-son's volition (§ 2413supra)is lacking.6Compare Ames, Speciality Contracts and Equita-ble Defences, 9 Harv. L. Rev. 49 (1895).6Fairbanks v Snow,145Mass 153, 154, 13 N E 596, 598 (1887)(Holmes, J "No doubt, if the defendant's hand had been forciblytaken and compelled to hold the pen and write her name, and thenote had been carried off and delivered, the signature and deliverywould not have been her act . . . there sometimes still is shown aninclination to put all cases of duress upon this ground, but . . it iswell settled that where, as usual, the so-called duress consists onlyof threats, the contract is only voidable . . the ground uponwhich a contract is voidable for duress is the same as in the case offraud, and is that, whether it springs from a fear or a belief, theparty has been subjected to an improper motive for action, but ifduress and fraud are so far alike, there seems to be no sufficientreason why the limits of their operation should be different")Further, the record will not support a finding that theCompany refused to bargain during thelast negotiatingsession.In addition to the no-retaliation clause, otheragreementsreached duringthis negotiating session in-clude the establishment of trainingor test programs as aprerequisite for successful job bidding to certain classifi-cations; a cost-of-living offer which was refused by theUnion; a grinder classification was grandfathered into adifferent classification; at the Union's urging, certain ver-biage was modified during the negotiatingsession; thepay rate of certain shear and brake operators was in-creased at the Union's urging; time off for special unionmeetingsfor nominating officers and recall seniority andvacation eligibilitywere also agreed to. Respondent'sown witnesses admitted that these modifications weremade during the marathon negotiating session of October24-26. Accordingly, it is concluded that the record con-tains no reasonable basis for finding duress.Respondent's argument that the issue of whether theycommitted a violation of the Act by charging and find-ing the individuals who crossed the picket line is mootedby the setting aside of the convictions and fines is alsowithout merit. The International president's action is notindicative of an abandonment by the Union of unlawfulconduct. Even if such abandonment were found, the In-ternational's decision in these circumstances does notmoot the coercive nature of the Union's actions or obvi-ate the need for an appropriate remedy. SeeGeorgia Ho-sieryMills,207 NLRB 781 (1973);Hollander Home Fash-ionCorp.,255 NLRB 1098 fn. 3 (1980); andSachs Elec-tricCo.,248 NLRB 669, 677 (1980).By executing the no-retaliation agreement, Respondentis found to have clearly and unequivocally waived anyright it may have to discipline, or even question, any em-ployee about strike-related activity including not partici-pating in a strike. As the General Counsel points out, thewording of the no-retaliation agreement herein is sub-stantially similar to that used in the case ofService Em-ployees Local 250 (Dameron Hospital), 248NLRB 1390(1980). The basis for this finding was unexplained by theBoard inOperating Engineers Local 39,240 NLRB 1122,1123 (1979), wherein it held:10 Young is the Company's manager of employee relations and Mannaisa vice president of engineering Their testimony is credited based ondemeanor, their candor, clarity of recollection, Manna's substantiation ofYoung's testimony when' the witnesses were sequestered, and inherentprobabilities such as a prior request for employees to be permitted tocross the picket line in August 1980 and the provisions contained in theCompany's letters of October 20 and 22 that they would make efforts toprotect employees who did cross the picket line.i iThe agreement is deemed to be the result of negotiations since theparties discussed its terms fully and the Company unquestionably agreedto modification of its original proposalSection 8(b)(1)(A) of the Act makes it an unfairlabor practice for a union to "restrain or coerce... employees in the exercise of the rights guaran-teed in Section 7." The proviso to Section8(b)(1)(A)provides that that section "shall notimpair the right of a labor organization to prescribeits own rules with respect to the acquisition or re-tention of membership therein." InScofield et al., v.N.L.R.B.,2the Supreme Court considered the scope SHEET METAL WORKERS LOCAL 208 (MUELLER CO.)647of the proviso to Section 8(b)(1)(A) and the extentto which the proviso affords immunity to a union inthe enforcement of its rules. As an initial matter theCourt, citing,inter alia,itsopinion inN.L.R.B. v.Allis-ChalmersManufacturing Co., et al.,3referredto the distinction between internal and external en-forcement of union rules-the former type of en-forcement being within the proviso and the latterbeing beyond the proviso. The Court further statedthat:§ 8(b)(1) leaves a union free to enforce a properlyadopted rule which reflectsa legitimate union in-terest, impairs no policy Congress has imbeddedin the labor laws, and is reasonably enforcedagainst union members who are free to leave theunion and escape the rule.4In applying this test to the facts inScofield,theCourt focused its inquiry on the legitimacy of theunion interest sought to be encouraged by the ruleand the extent to which the rule contravened anypolicy of the Act. In concluding that theunion'srules, and its enforcement against its members, wasnot violative of Section 8(b)(1)(A), the SupremeCourt emphasized that the union's rule "left the col-lectivebargainingprocessunimpaired"and"breached no collective contract."5Thus, the principle that a union may impose in-ternal discipline on its members without runningafoul of Section 8(b)(l)(A) is not without exception.In applying this section of the Act, the Board andthe courts, both prior to and afterScofield,haverecognized that the proviso of Section 8(b)(1)(A) af-fords no immunity to a union when it imposes disci-plinary action, even though enforced internally, that"invades or frustrates an overriding policy of thelabor laws." In this regard, theinternalenforcementof a union rule has been found to violate Section8(b)(1)(A) where discipline is imposedagainst unionmembers for filingor encouraging,others to filecharges with the Board,6 or forrefusingto cross anunlawful picket line,7 or for the purpose or coerc-ing membersto participate in conduct violative ofthe Act." In addition, the use of discipline or threatof discipline to compel union members into actingincontravention of a collectively bargained-foragreementhas been recognized as falling beyondthe scope of permissible internal union disciplineunder the proviso to Section 8(b)(1)(A).92 394 U.S 423 (1969)3 388 U.S 175, 195 (1967)4 394 U S at 430.5 Id. at 436.BNL.R.B. v. Industrial Union of Marine & Shipbuilding Workersof Amenca, AFL-CIO et at [United States Lines Co ],391 U S 418(1968);Local 138, InternationalUnion of OperatingEngineers(Charles S. Skura),148 NLRB 679 (1964),PhiladelphiaMoving Pic-tureMachine Operators' Union, Local No. 307, IA TS.E. (Veho Ia-cobucci),159 NLRB 1614 (1966)°Retail Clerks Union, Local 1179, Retail Clerks International As-sociation,AFL-CIO (Alpha-Beta-AcmeMarkets),211NLRB 84(1974), enfd 526 F 2d 142 (9th Cir 1975)8International Alliance of Threatncal Stage Employees (RKOGeneral, IncWOR-TV Division),223 NLRB 959 (1976),Communi-cationsWorkers of America, Local 122 (New York Telephone Compa-ny),226 NLRB 97 (1976)9SeeTruck Drivers, Chauffeurs and Helpers Local Union No.100,an affiliate of the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (Moraine Materi-alsCompany),214 NLRB 1094 (1974), andCommunicationsWork-ers of Amenca, AFL-CIO, Local 1170 (Rochester Telephone Corpora-tion),194 NLRB 872 (1972), where the Board found violations ofSec 8(b)(3) and (1)(A) for the unilateral promulgation of a rule bythe union in contravention of the collective-bargaining agreement,and for the imposition of discipline pursuant to the union rule SeealsoLocal 12419, International Union of District 50, United MineWorkers of America (National Grinding Wheel Company, Inc.),176NLRB 628 (1969), andGlaziers Local Union No. 1162, affiliatedwith the Brotherhood of Painters Decorators, Paperhangers Glaziersand Glassworkers of America, AFL-CIO (Turco Glass, Inc.), 177NLRB 393 (1969), in which although no violations of Sec 8(b)(3)were alleged, the Board found violations of Sec 8(b)(1)(A) in thedisciplining of members in contravention of no-strikeclauses incollective-bargaining agreementsFurthermore, even assuming arguendo that the no-re-taliation agreement is not a clear and unequivocal waiverof 'the Union's right to discipline employees who crossedthe picket line, Respondent's actions in disciplining mem-bers for crossing the picket line under the facts presentedherein is a violation of Section 8(b)(1)(A) of the Act.There is no question that eight members tendered theirresignations during the strike contrary to the Union'sconstitution and ritual which was distributed in 1979.The record will not support a finding that the prior con-stitution and ritual had a similar ruleagainst resigningduring a strike. However, even if it is assumed arguendosuch an impediment to resignation existed in the priorconstitution and ritual, as indicated by the Board inAuto-mobileWorkers Local 1384 (Ex-Cell-O Corp.),219 NLRB729, 748 (1975), there must be a showing that the em-ployees knew or consented to the constitutional provi-sion hereunder consideration. The employeessigning astatement during the application process that they willabide by the constitution and ritual does not showknowledge or consent for there must be a "clear and un-mistakable"waiver of the member's statutory right toresign from the Union. SeeTimken Roller Bearing Co. v.NLRB,325 F.2d 751 (1978), andTeamsters Local 439(Loomis Courier),237 NLRB 220, 223 (1978).The employees all testified without refutation that theyhad no knowledge of the restriction on their right toresign prior to tendering their resignations. Respondentadmitted that it never held orientation or othersessionswhere it discussed the limitation on resignations. Themere provision of a copy of the constitution, whichWatson credibly and undeniably testified he tried to readand could not understand because of the legalistic verbi-age, is insufficient to find that the employees reasonablyshould have known there was a constitutional limitationon their right to resign, or that they had consented to arestriction on such right.Again assuming arguendo that the employees knew ofthe constitutional bar, the issueremainswhether the rulefallswithin the proviso to Section 8(b)(1)(A) of the Actas being a permissible, legitimate exercise of a labor or-ganization's right to "prescribe its own rules with respectto the acquisition or retention of membership therein," or 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDare other supervening policies of the Act violated.Auto-mobileWorkers Local 1384,supra at 1050,citingScofieldv.NLRB,394 U.S. 423, 431(1969).As the Board held inSheetMetalWorkers Local 170(Able Sheet Metal),225 NLRB 1178(1976):Moreover,article 16, section 13 [of the constitu-tion and ritual],imposes the requirement that a res-ignation,to be effective, must be accepted by thelocal union and then stated that resignations ten-dered,inter alia,during a strike will not be accept-ed.Consequently,by its terms,the provision fore-closes, absolutely,the right of a member to freelyterminate his membership where, as here,a strike isin progress.Such a rule may not be used to bar res-ignation since it too narrowly restricts the right of amember to be free to leave the union. SeeLocal1384,United Automobile, Aerospace,Agricultural Im-plement Workers, UAW(Ex-Cell-O Corporation),219NLRB 729, fn.4 (1975). . . .Therefore,as this re-striction,alone,renders the provision,in effect, adenial of the right to resign,it is tantamount to norestriction at all on the right of voluntary resigna-tion and may not be involved to bar a valid .. .resignation.InternationalUnion,United Automobile,Aerospaceand Agricultural ImplementWorkers,UA W, and its LocalNo. 647 (General Electric Com-pany),197NLRB 608,609 (1972);InternationalUnion,United Automobile,Aerospace,AgriculturalImplementWorkers of America, Local 469 (MasterLock Company),221NLRB 748(1975).There is no contention that, but for the provision in theconstitution,the tendered resignations would not be con-sidered valid,and it is so found.Accordingly,the restric-tion is found to be an unduly restrictive restraint uponresignation and the resignations tendered the Union bythe above-named employees are found to have been ef-fective prior to their returning to work.Accordingly,it is found that Respondent violated Sec-tion 8(b)(1)(A) of theAct by initiating and processingcharges in contravention of the no-retaliation agreementand/or by disciplining employees who lawfully resignedfrom the Union for the exercise of the protected right torefrain from concerted activity.CONCLUSIONS OF LAW1.PaulMueller Company is an employer within themeaning of Section 2(2) of the Act and is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.SheetMetalWorkers InternationalAssociation,Local 208 is a labor organization within the meaning ofSection 2(5) of the Act.3.By conducting trials and imposing fines on NormanBolin, BillDrumm,Garry Gowin,Kenneth Hemphill,Thomas Nickle,BillNicholson,Wilbur Pennington, RonRetherford,and Don Watson by charging violation ofRespondent's constitution and ritual in contravention ofthe final and binding no-retaliation clause negotiated be-tween the parties and executed on November 7, 1980,after ratification by Respondent'smembers and/or forpostresignation activities during the strike at the PaulMueller Company,Respondent restrainedand coercedthese employees in the exerciseof the rightsguaranteedthem in Section7 of the Act, and therebyengaged inand is engaging in unfair labor practices within themeaning of Section8(b)(l)(A) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent had engaged in, and isengaging in, certain unfair labor practices in violation ofSection8(b)(1)(A) of the Act,it is recommended that itbe ordered to cease and desist therefrom and to take cer-tain affirmative action to effectuatethe policies of theAct.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed12ORDERThe Respondent,SheetMetalWorkers InternationalAssociation,Local 208,Springfield,Missouri, itsofficers,agents, and representatives, shall1.Cease and desist from(a)ViolatingSection8(b)(1)(A) of the Act byrestrain-ing and coercing employees in the exercise of the rightsguaranteed them by Section7 of the Act by charging,subjecting to trial,and fining the above-named employ-ees, in contravention of the no-retaliation agreement be-tween the parties and/or bynot accepting the lawful res-ignations of all of the above-named employeeswith theexceptions of Bill Nicholson.(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem bySection7 of the Act.2.Takethe following affirmative action necessary toeffectuate the policiesof the Act.(a)Rescind all fines and expunge all record of actionsheretofore taken which resulted in the charging,trying,and fining ofthe above-named employees,including,without limitation,filingof charges, publicity of trial,and trial.(b) Post at its Springfiled,Missouri business office andmeeting halls copies of the attached noticemarked "Ap-pendix."13Copies ofthe notice,on formsprovided bythe Regional Director for Region17, afterbeing signedby theRespondent's authorized representative,shall beposted bythe Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members are cus-12 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.is If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " SHEET METAL WORKERSLOCAL208 (MUELLER CO)649tomarily posted.Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced,or covered by any other material.(c)Mail to the Regional Director for Region 17 signedcopies of said notice for posting by Paul Mueller Compa-ny, if that company is willing,in places where notices toemployees are customarily posted.Copies of the notice,to be furnished by the Regional Director for Region 17,after being duly signed by the Respondent's authorizedrepresentative, shall be furnished forthwith to the Re-gional Director for Region 17.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply. -